
	

113 S630 IS: Fixing America's Inequities with Revenues Act of 2013
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 630
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Ms. Murkowski (for
			 herself, Ms. Landrieu,
			 Mr. Begich, and Ms. Heitkamp) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a partnership between States that produce
		  energy onshore and offshore for our country with the Federal
		  Government.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fixing America's Inequities with
			 Revenues Act of 2013 or the FAIR Act of 2013.
		2.Distribution of
			 revenues to coastal StatesSection 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) is amended to read as follows:
			
				9.Disposition of
				revenues
					(a)DefinitionsIn this section:
						(1)Alternative and
				renewable energyThe term alternative and renewable
				energy means energy derived from—
							(A)a wind, solar,
				renewable biomass, or ocean (including tidal, wave, current, and thermal)
				source; or
							(B)hydrogen derived
				from renewable biomass or water using an energy source described in
				subparagraph (A).
							(2)Coastal
				political subdivisionThe term coastal political
				subdivision means a county-equivalent subdivision of a coastal State all
				or part of which—
							(A)lies within the
				coastal zone (as defined in section 304 of the Coastal Zone Management Act of
				1972 (16 U.S.C. 1453)); and
							(B)the closest point
				of which is not more than 200 nautical miles from the geographical center of
				any leased tract.
							(3)Coastal
				StateThe term coastal State means a State with a
				coastal seaward boundary within 200 nautical miles distance of the geographical
				center of a leased tract in an outer Continental Shelf area that is not a Gulf
				producing State (as defined in section 102 of the Gulf of Mexico Energy
				Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)).
						(4)DistanceThe
				terms distance and distances mean minimum great
				circle distance and distances, respectively.
						(5)SecretaryThe
				term Secretary means the Secretary of the Interior.
						(b)Coastal State
				revenue sharing for outer Continental Shelf energy sources
						(1)In
				generalSubject to the other provisions of this section, for
				fiscal year 2013 and each subsequent fiscal year—
							(A)the Secretary of
				the Treasury shall deposit in the Treasury, 37.5 percent of all revenues
				derived from all rentals, royalties, bonus bids, and other sums due and payable
				to the United States from energy development on the outer Continental Shelf
				areas of coastal States; and
							(B)the Secretary
				shall, in accordance with subsection (b), disburse—
								(i)27.5 percent of
				the revenues described in subparagraph (A) to coastal States and coastal
				political subdivisions; and
								(ii)10 percent of
				the revenues to coastal States that establish funds in the treasuries of the
				coastal States to support projects and activities relating to alternative and
				renewable energy, energy research and development, energy efficiency, or
				conservation.
								(2)ExclusionsThe
				revenues described in paragraph (1) do not include revenues generated from
				leases subject to section 8(g).
						(3)Allocation
				among coastal States and coastal political subdivisions
							(A)In
				generalSubject to paragraph (2), for each fiscal year, the
				amount made available under subsection (a) from any lease shall be allocated to
				each coastal State in amounts (based on a formula established by the Secretary
				by regulation) that are inversely proportional to the respective distances
				between the point on the coastline of each coastal State that is closest to the
				geographic center of the applicable leased tract and the geographic center of
				the leased tract.
							(B)LimitationThe
				allocable share of a coastal State is limited to the revenues collected from a
				leased tract located no more than 200 nautical miles from the coastline of the
				coastal State.
							(C)Payments to
				coastal political subdivisions
								(i)In
				generalThe Secretary shall pay 25 percent of the allocable share
				of each coastal State, as determined under paragraph (1), to the coastal
				political subdivisions of the coastal State.
								(ii)AllocationThe
				amount paid by the Secretary to coastal political subdivisions shall be
				allocated to each coastal political subdivision in accordance with
				subparagraphs (B) and (C) of section 31(b)(4) of the Outer Continental Shelf
				Lands Act (43 U.S.C. 1356a(b)(4)).
								(iii)Exception for
				the State of AlaskaFor purposes of carrying out subparagraph (A)
				in the State of Alaska, of the amount paid by the Secretary to coastal
				political subdivisions—
									(I)90 percent shall
				be allocated in amounts (based on a formula established by the Secretary by
				regulation) that are inversely proportional to the respective distances between
				the point in each coastal political subdivision that is closest to the
				geographic center of the applicable leased tract and the geographic center of
				the leased tract; and
									(II)10 percent shall
				be divided equally among each coastal political subdivision that—
										(aa)is
				more than 200 nautical miles from the geographic center of a leased tract;
				and
										(bb)the State of
				Alaska determines to be a significant staging area for oil and gas servicing,
				supply vessels, operations, suppliers, or workers.
										(4)AdministrationThe Secretary shall ensure that revenues
				from all sources of alternative and renewable energy leased, developed, or
				produced from any outer Continental Shelf area are distributed among coastal
				States, coastal political subdivisions, and Gulf producing States (as defined
				in section 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C.
				1331 note; Public Law 109–432)) in accordance with this section.
						(c)Revenue sharing
				for certain onshore energy sourcesThe Secretary of the Treasury shall
				disburse 50 percent of all revenues derived from all rentals, royalties, bonus
				bids, rights-of-way, and other amounts due and payable to the United States
				from the development of alternative and renewable onshore energy sources to the
				State within the boundaries of which the energy source is
				located.
					.
		3.Distribution of
			 revenues to Gulf producing States
			(a)Definition of
			 qualified outer Continental Shelf revenuesSection 102(9) of the
			 Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
			 109–432) is amended—
				(1)by striking
			 subparagraph (A); and
				(2)by inserting the
			 following:
					
						(A)In
				generalThe term qualified outer Continental Shelf
				revenues means all rentals, royalties, bonus bids, and other sums due
				and payable to the United States received on or after October 1, 2012, from
				leases entered into on or after the date of enactment of Public Law 109–432
				for—
							(i)the 181
				Area;
							(ii)the 181 South
				Area; and
							(iii)the 2002–2007
				planning
				area.
							.
				(b)Disposition of
			 qualified outer Continental Shelf revenuesSection 105 of the
			 Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
			 109–432) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 the paragraph heading, by striking 2016 and inserting
			 2012; and
						(ii)in
			 subparagraph (A), by striking 2016 and inserting
			 2012; and
						(B)in paragraph
			 (2)—
						(i)in
			 the paragraph heading, by striking 2017 and inserting
			 2013; and
						(ii)in
			 subparagraph (A), by striking 2017 and inserting
			 2013; and
						(2)by striking
			 subsection (f) and inserting the following:
					
						(f)Limitations on
				amount of distributed qualified outer Continental Shelf revenues
							(1)Distribution to
				Gulf producing States
								(A)In
				generalSubject to subparagraphs (B) and (C), the total amount of
				qualified outer Continental Shelf revenues made available under subsection
				(a)(2) shall not exceed $500,000,000 for each fiscal year.
								(B)Cap increase
				for Gulf producing StatesIn the case of the qualified outer
				Continental Shelf revenues that may be made available to Gulf producing States
				under subsection (a)(2)(A), the cap on amounts specified in subparagraph (A)
				shall be for—
									(i)fiscal year 2014,
				$600,000,000; and
									(ii)each of fiscal
				years 2015 through 2023, the applicable amount for the previous fiscal year
				increased by $100,000,000.
									(C)Subsequent
				fiscal yearsFor fiscal year 2024 and each fiscal year
				thereafter, all qualified outer Continental Shelf revenues made available under
				subsection (a)(2)(A) shall be made available without limitation for allocation
				to the Gulf producing States in accordance with subsection (b).
								(2)Pro rata
				reductionsIf paragraph (1) limits the amount of qualified outer
				Continental Shelf revenues that would be paid under subsection
				(a)(2)(A)—
								(A)the Secretary
				shall reduce the amount of qualified outer Continental Shelf revenues provided
				to each recipient on a pro rata basis; and
								(B)any remainder of
				the qualified outer Continental Shelf revenues shall revert to the general fund
				of the
				Treasury.
								.
				4.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on October 1, 2012.
		
